ACCEPTED
                                                                                                    06-14-00228-CR
                                                                                         SIXTH COURT OF APPEALS
                                                                                               TEXARKANA, TEXAS
                                                                                               7/13/2015 9:27:12 AM
                                                                                                   DEBBIE AUTREY
                                                                                                             CLERK

                                         NO. 06-14-00228-CR

                                                                                  FILED IN
                                                                           6th COURT OF APPEALS
DAVID GARCIA REYES,                                 §         COURT OF APPEALS
                                                                             TEXARKANA, TEXAS
    APPELLANT                                       §                      7/13/2015 9:27:12 AM
                                                    §         IN THE SIXTH DISTRICT
                                                                               DEBBIE AUTREY
        v.                                          §                              Clerk
                                                    §         OF TEXAS AT DALLAS
THE STATE OF TEXAS,                                 §
    APPELLEE                                        §

             STATE’S SECOND MOTION FOR EXTENSION OF TIME
                             TO FILE BRIEF

TO THE HONORABLE COURT OF APPEALS:

        COMES NOW the State of Texas, through the Criminal District Attorney of

Dallas County, and respectfully requests that this Court extend the deadline for

filing of the State’s Brief. See Tex. R. App. P. 38.6(d). In support of this Motion,

the State would show the Court the following:

                                                        I.

        On November 7, 2014, a jury found appellant guilty of sexual assault of a

child and sentenced him to fifteen years’ confinement.

                                                        II.

        Appellant filed his brief on appeal on May 13, 2015. Under Rule 38.6 of the

Texas Rules of Appellate Procedure, the State’s brief was due June 12, 2015. This

Court granted the State’s first motion for extension, setting the new deadline to




State’s Second Motion for Extension of Time to File Brief                                       1
July 13, 2015. The State now seeks a fourteen-day extension of the deadline for

the filing of its brief, setting the new deadline to July 27, 2015.

                                                      III.

        There is a reasonable explanation for the State’s need for an extension.

Counsel was unable to complete the State’s brief before the original deadline

because of her busy docket on post-conviction applications for writs of habeas

corpus as well as a deadline in an accelerated appeal (Dillard v. State, No. 05-15-

00488-CR).          Since the deadline for the State’s brief was first extended, the

undersigned counsel has filed responses to nine more post-conviction applications

for writs of habeas corpus, along with proposed findings on each writ. Counsel has

also spent time beginning its investigation into claims of ineffective assistance and

actual innocence in two post-conviction habeas applications that are currently

pending. Finally, counsel was assigned in early July to review and edit the written

work of another attorney in the appellate division of the Dallas County District

Attorney’s Office. Counsel spent the majority of the past week on this assignment.

        For the foregoing reasons, additional time is necessary for the preparation

and filing of the State’s brief on this matter.

        WHEREFORE, PREMISES CONSIDERED, the State respectfully requests

that the filing deadline for the State’s brief be extended to July 27, 2015.




State’s Second Motion for Extension of Time to File Brief                           2
                                                            Respectfully submitted,

                                                            /s/ Grace E. Shin

Susan Hawk                                                  Grace E. Shin
Criminal District Attorney                                  Assistant District Attorney
Dallas County, Texas                                        State Bar No. 24033062
                                                            Frank Crowley Courts Bldg.
                                                            133 N. Riverfront Blvd., LB-19
                                                            Dallas, Texas 75207-4399
                                                            (214) 653-3631
                                                            (214) 653-3643 fax


                                  CERTIFICATE OF SERVICE

      I hereby certify that a true copy of this Motion has been served on
appellant’s    attorney,      Kathleen      Walsh,    via     eFile     at
Kathleen.Walsh@dallascounty.org on July 13, 2015.

                                                            /s/ Grace E. Shin
                                                            _______________________
                                                            Grace E. Shin




State’s Second Motion for Extension of Time to File Brief                                    3